Citation Nr: 1106704	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active service for 8 months prior to January 
1971, to include during April 1970, and from January 1971 to 
January 1975.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, found that the Veteran was not entitled 
to service connection for lower back pain, a bilateral ankle 
condition, and a bilateral hip condition.  

In May 2008, the Board denied the Veteran's claims of service 
connection for a chronic low back disability, a bilateral ankle 
disorder, and a bilateral hip disorder.  The Veteran timely 
appealed the Board's May 2008 decision to the United States Court 
of Appeals for Veterans Claims (Veterans Court).  In September 
2009, the Veterans Court granted a Joint Motion for Remand 
vacating that part of the Board's May 2008 decision which had 
denied service connection for low back and bilateral ankle and 
hip disabilities.  In February 2010, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  

The issues of entitlement to service connection for bilateral 
ankle and hip disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED again to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's low back disability, which manifested first many 
years after service separation, is not related to active service 
and was not caused or aggravated by a service-connected left knee 
disability.  




CONCLUSION OF LAW

A low back disability was not incurred in active service, 
including as secondary to a service-connected left knee 
disability, nor may it be so presumed.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in June 2003 and in March and June 2006, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disability to active service and 
noted other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a low back 
disability, including as secondary to a service-connected left 
knee disability.  Because the Veteran was fully informed of the 
evidence needed to substantiate his claim, any failure of the RO 
to notify the Veteran under the VCAA cannot be considered 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran's Social 
Security Administration (SSA) records have been obtained and 
associated with the claims file.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that a low 
back disability may be associated with service.  The Veteran is 
not competent to testify as to etiology of this disability as it 
requires medical expertise to diagnose.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran seeks service connection for a low back disability.  
He contends that his current low back disability is related to, 
or had its onset during, active service.  He alternatively 
contends that his service-connected left knee disability caused 
or aggravated his low back disability.  The Veteran also has 
reported a whole body injury during a parachute jump is related 
to his current low back disability.  The Board notes that service 
connection currently is in effect for post traumatic arthritis 
left knee joint rated 10 percent disabling.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence or other competent evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the date 
of separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, notwithstanding 
there is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for a disability which is 
proximately due to and the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995). An 
appellant's own conclusion, stated in support of his claim, that 
his present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 
6 Vet. App. 136 (1994).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The competent evidence of record indicates that the Veteran 
currently has low back disability.  An April 2002 VA treatment 
record notes that the Veteran has a past medical history of low 
back pain.  A December 2004 VA treatment record notes that the 
Veteran was given a diagnosis of degenerative disc disease (DDD) 
of the spine.  A June 2006 VA treatment record notes that medical 
imaging revealed post surgical changes in the lower lumbar spine 
and probable old compression fracture of the L1 vertebral body.  
A June 2006 VA examination report notes that the Veteran 
underwent a lumbar laminectomy procedure in 2000 and was given an 
impression of history of DDD involving the lumbosacral spine, 
status post surgery, with residual chronic low back pain.  A May 
2010 VA examination report notes that following physical 
examination and medical imaging, the Veteran was given an 
assessment of DDD of the lumbar spine.  

The Veteran's STRs, including his October 1974 separation 
examination, do not indicate that the Veteran had any complaints 
of, or treatment for, any type of back pain or condition during 
service.  Clinical evaluation during his October 1974 separation 
examination revealed that his spine, other musculoskeletal, was 
normal and the Veteran himself reported that he did not then 
have, nor has he ever had, recurrent back pain.  

A VA examination was conducted in June 2006 in conjunction with a 
claim of service connection for peripheral neuropathy.  The 
examiner noted a review of the Veteran's claim file.  The Veteran 
reported suffering from chronic low back pain, which has become 
moderate to severe over the years and constant.  The Veteran 
recalls no previous low back injury, but reported a whole body 
injury during a parachute jump in 1970 or 1971.  The examiner 
noted that the Veteran's STRs are negative for any evaluations 
for a low back injury.  The Veteran worked as a heavy equipment 
operator after discharge from service until 1992.  Around that 
time his back pain became noticeable.  Over the years his low 
back pain has progressed.  The Veteran was given an impression of 
history of DDD involving the lumbosacral spine, status post 
surgery, with residual chronic low back pain.  The examiner noted 
that the Veteran's chronic low back pain with bilateral radicular 
symptoms began post service and worsened in the late 1990s and 
early 2000s.  The Veteran recalls an old airborne training 
exercise injury, however there is no mention of low back pain 
while he was in the service.  

A VA examination was conducted in January 2008.  The examiner 
noted a review of the Veteran's claim file.  The examiner noted 
that the Veteran has a chronic back condition that required 
lumbar surgery in 1998.  The examiner noted that a review of the 
medical record indicates that he hurt this back in 2003 and he 
quoted a psychological treatment note indicating that the Veteran 
"worked as a mechanic in a family business from 1975 to 2003, 
when he hurt his back [and] quit."  A diagnosis of lumbar DDD 
was given.  Following a physical examination and medical imaging, 
the examiner opined that the Veteran's low back condition is less 
likely as not caused or aggravated by his left knee posttraumatic 
arthritis and that there is no evidence of a direct relationship 
between any incident in service and his current back condition.  
The examiner noted his rationale for this opinion, was in part, 
that there is no evidence of active shin fractures.  The back 
condition is most likely related to a work injury and his genetic 
disposition.  

A VA examination was conducted in May 2010 and the examiner noted 
a review of the Veteran's claim file.  The Veteran is claiming 
that his lumbar spine condition is due to in-service problems.  
The examiner noted that the Veteran's entrance and discharge 
physicals indicate that he had no problems with his lumbar spine.  
Following a physical examination and review of medical imaging, 
the examiner assessed the Veteran with DDD of the lumbar spine.  
The examiner noted that the Veteran STRs contain no documentation 
of injuries to the Veteran's back during service and therefore 
the Veteran's current lumbar spine problems are not caused by his 
military service.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a low back 
disability, to include as secondary to a service-connected left 
knee disability.  To the extent that the Veteran is asserting a 
continuity of symptomatology of low back pain from service to the 
present, it is noted that he is competent to report observable 
symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds that such assertions are not credible in 
light of the fact that clinical evaluation revealed that the 
Veteran's spine was normal during his October 1974 separation 
examination and he reported at that time that he had no prior or 
current history of recurrent back pain.  Furthermore, there is no 
post-service medical evidence indicating treatment for a low back 
condition or pain for more than 20 years following separation 
from service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The negative evidence in this case outweighs the 
positive.  The Veteran genuinely may believe that his low back 
disability is related to service or his service connected left 
knee disability.  As a layperson lacking in medical training and 
expertise, however, he cannot provide a competent opinion on a 
matter as complex as the etiology of his claimed low back 
disability and his views are of no probative value in this 
regard.  And even if his opinion was entitled to some probative 
value, it is far outweighed by the opinion provided by the 
various VA medical professionals who thoroughly discussed the 
evidence of record, reviewed the Veteran's claim file, and found 
that the claimed low back disability is not related to his 
service or his service connected left knee disability and the 
medical evidence of record.  Again, this evidence shows that the 
Veteran's low back disability did not develop until many years 
after service.  See Jandreau, 492 F.3d at 1372; 38 C.F.R. §§ 
3.303 and 3.310.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for that of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Furthermore, as noted above, a credible continuity of 
low back pain symptomatology from service to the present has not 
been shown.  Additionally, the first contemporaneous medical 
evidence of a diagnosis of arthritis or DDD is well after the 
one-year presumptive period from discharge from service; thus, 
service connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to 
include as secondary to a service-connected left knee disability, 
is denied.


REMAND

The Veteran seeks service connection bilateral ankle and hip 
disabilities, to include as secondary to a left knee disability.

In the Joint Motion accompanying the September 2009 Order from 
the Veterans Court, the parties agreed that the Board erroneously 
relied on a January 2008 VA examination report that found that 
the Veteran had no treatment for his ankles during service when, 
in fact, June 1970 STRs show in-service treatment for his right 
ankle.  The Joint Motion found that given the inaccuracies 
contained in review of the Veteran's claim file, remand was 
necessary to fully "evaluate" the Veteran's claimed conditions.  

In the February 2010 Board remand effectuating the September 2009 
Joint Motion, the Board instructed that the Veteran was to be 
scheduled for a VA examination to determine the nature and 
etiology of his claimed bilateral ankle and hip disabilities and 
that a physical examination was to be conducted.   
 
A VA examination was conducted in May 2010.  The examiner noted 
that the Veteran's STRs reveal that he was never seen for an 
ankle problem.  The examiner diagnosed the Veteran with mild 
degenerative changes of the bilateral ankles.  The examiner 
opined that his bilateral ankle problems are not caused by his 
military service.  The examiner also noted that the Veteran's 
hips were not examined and that the Veteran is not complaining of 
any hip problem specifically related to the hips, but related to 
muscle spasm due to his back.  

An April 1970 STR notes that the Veteran was seen for his right 
ankle and was given a diagnoses of rule out distal fibula 
fracture.  It appears that the May 2010 VA examiner based his 
opinion on an incorrect factual basis regarding whether the 
Veteran injured his right ankle during service.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical 
opinion based on an inaccurate factual premise is not probative).  
Thus, the Board finds that, on remand, a new VA examination and 
opinion should be provided regarding the nature and etiology of 
the Veteran's claimed bilateral ankle disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 
(c).  

Furthermore, the May 2010 VA examiner specifically noted that he 
did not examine the Veteran's bilateral hips as instructed by the 
February 2010 Board remand.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in January 2011 without complying with the 
February 2010 remand instructions.  Given this error, another 
remand is required.    

The appellant is hereby notified that it is his responsibility to 
report to any scheduled examination and to cooperate in the 
development of the case.  He also is notified that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655.  The Veterans Court has held that a Veteran must 
be prepared to meet his or her obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination 
with an examiner other than the one who 
conducted the May 2010 examination to 
determine the nature and etiology of his 
claimed bilateral ankle and hip disabilities.  
The claims file must be provided to the 
examiner(s) for review.  All necessary 
testing should be conducted.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner is asked to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any ankle and/or 
hip disability, if diagnosed, is related to 
active service.  The examiner specifically 
must discuss the Veteran's April 1970 service 
treatment record.  The examiner also is asked 
to opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any ankle and/or hip 
disability, if diagnosed, was caused or 
aggravated by the Veteran's service connected 
left knee disability.  A complete rationale 
must be provided for all opinions expressed.  

2.  Then, readjudicate the claims on appeal.  
If the benefits sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


